Citation Nr: 1643770	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  16-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, to include wearing a back brace.

2.  Entitlement to service connection for low back disability, to include wearing a back brace.

3.  Entitlement to service connection for hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed as a paperless claim using Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A September 1953 rating decision denied service connection for a back injury on the stated basis of "claimant's failure to prosecute."  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2. Evidence received since the September 1953 rating decision includes evidence of current disability and relates to a previously unestablished fact necessary to substantiate the Veteran's claim.

3.  Degenerative arthritis of the lumbosacral spine did not manifest during service or within the one-year presumptive period following service and is not attributable to service

4.  Moderate, symptomatic scoliosis noted on the Veteran's separation examination report was a congenital defect that was not subject to, or aggravated by, superimposed disease or injury during service that caused additional disability.

5.  Bilateral hearing loss disability was not manifest during service and an organic disease of the nervous system was not manifest within the one-year presumptive period following service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The September 1953 rating decision that denied service connection for a low back disability is final.  Veterans Regulation No. 2(a), pt. II, par. III; Department of Veterans Affairs Regulation 1008; effective January 25, 1936 to December 31, 1957.

2.  Evidence received since the September 1953 decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Degenerative arthritis of the lumbosacral spine was not incurred in or aggravated during service or within the one-year period following service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Bilateral hearing loss disability was not incurred in or aggravated during service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In April 2015, the Veteran's claims for service connection for hearing loss and a low back disability were filed as "fully developed" claims using VA Form 21-526EZ, pursuant to VA's program to expedite claims.  When filing a fully developed claim, the claimant submits all relevant evidence other than service treatment records (STRs) and VA medical center treatment records to be obtained by VA.  Further development, including obtaining additional records and providing a VA medical examination, may still be required prior to the adjudication of such a claim.  The notice that was part of the VA Form 21-526EZ submitted by the Veteran satisfied VA's duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The evidence of record includes the Veteran's service treatment records, service personnel records, private treatment records, statements of the Veteran, and lay statements.  The Veteran underwent VA examinations in July 2015, and further VA medical opinion was obtained with respect to the Veteran's back disability in August 2015 and January 2016.  The examination reports and addenda reflect that the examiners interviewed and examined the Veteran, reviewed his complete medical history and claims folder, and documented his current medical conditions.  The examination reports and opinions are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a VA medical examination or opinion must be adequate).

In April 2015, the Veteran testified at a hearing before the undersigned veterans law judge (VLJ).  The VLJ noted on the record that the Veteran intended to submit additional evidence after the hearing, and such evidence was submitted.  The VLJ noted that, according to the Veteran's representative, any initial treatment records after service were not actually obtainable, and that the representative had explained why those records were not obtainable.  The VLJ explained the elements of service connection and the issues on appeal.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board finds that VA has satisfied the notification and duty-to-assist provisions of the law and that no further action pursuant to the VCAA need be undertaken.

New and material evidence to reopen claim
 for service connection for low back disability

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C.A. § 7105(c) (West 2014). An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In June 1953, the Veteran filed a claim for service connection for "back injury Nov - 1951."  In August 1953, a VA letter notified the Veteran that it would be necessary to disallow his claim unless he could establish that his disability was incurred in active service.  In September 1953, the claim was denied on the stated basis of "claimant's failure to prosecute."  See September 1953 VA Form 8-553, Award or Disallowance Sheet.  The evidence of record at the time of the rating decision included service treatment records and the Veteran's Form DD 214.  The Veteran did not appeal the decision, which became final.

In April 2015, the Veteran filed a service-connection claim for "lower back, wears a brace."  In September 2015, the RO reopened and denied the claim.  Although the RO considered the Veteran's service connection claim on the merits, the Board must still address the issue of whether new and material evidence has been received.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007); Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Since the September 1953 rating decision, the Veteran has submitted private treatment records that diagnose a current back disability.  See July 2014 treatment record of Dr. M. B.  Furthermore, a VA medical examination report of July 2015 diagnosed "severe degenerative changes of the lumbosacral spine."  The Veteran has testified at a Board hearing as to the onset and nature of his disability, and his spouse and daughter have submitted statements attesting to the Veteran's back pain since leaving service.

At the time of the September 1953 denial of the claim, the fact of a current disability was an evidentiary defect.  The private treatment records and VA examination report are new and material evidence.  They directly address the issue of whether the Veteran has a current back disability.  The new evidence, accepted as credible for the purpose of reopening, addresses an unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for a back disability.

Criteria of service connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease was incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2015)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  A congenital defect, as distinguished from a disease, generally may not be service-connected as a matter of law.  Furthermore, the general presumption of soundness upon entry into service, as set forth in 38 C.F.R. § 3.304(b), does not apply to congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); 38 C.F.R. §§ 3.303(c), 3.306 (2015). Although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, even in the absence of an official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The latter presumption is rebuttable by clear and convincing evidence.  Id.  The presumption relates only to whether a particular disease or injury was incurred or aggravated in service and does not serve to link an in-service disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9 (1999).

Service connection for low back disability

The Veteran has degenerative changes of the lumbosacral spine.  See July 2015 VA examination report.  Furthermore, an assessment of "chronic mechanical back pain" was made by a private treatment record of July 2014.  See July 2014 record of Dr. M. B.

No back disability is noted on the Veteran's preinduction examination of October 1950.  A service treatment record of July 1952 shows complaints and treatment for back symptoms.  The doctor's cursive handwriting is mostly illegible, but the words "x-ray - neg," "back aches - 2 years," and "hot packs" can be made out.  The Veteran's separation examination of October 1952 notes a clinical evaluation of "Scoliosis, Moderate symptomatic" under the heading of "Spine, Other Musculoskeletal."  The separation examination notes no other back symptoms.

The Veteran has credibly testified as to having a sore back during service after dragging heavy ammunition boxes in Korea.  See transcript of September 2016 Board hearing.  The service treatment record of July 1952 and the Veteran's credible testimony establish an in-service back injury.

Because the Veteran does not indicate that his claimed disability is the result of combat, and the record does not in any event establish that the Veteran engaged in combat with the enemy, the combat provisions of 38 U.S.C.A. § 1154 do not apply.

With respect to a nexus, there is no positive medical opinion of record.  The opinion of the VA medical examiner is negative.  The examiner determined that the Veteran's current back disorder is "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  See supplemental VA medical opinions of January 2016 and August 2015.  In the opinion of the examiner, the "current diagnosis of DDD is age related and not associated with a backache 63 years prior."  The backache complaint, normal physical, and conservative treatment shown by the 1952 service treatment record were noted, and the examiner found "no evidence of residule [sic] or sequelae" relating to the backache noted on the April 1952 service treatment record.  See August 2015 supplemental VA medical opinion; January 2016 supplemental VA medical opinion.  The examiner stated, "While it is possible the veteran had a 'back strain' while on active duty, strains do not cause arthritis in joints or DDD."  Citing the fact that there was no disruption to the articular surface of the joint or disruption of the intervertebral disc at the time of injury, the examiner found that the "DJD/DDD is most likely a natural aging process."  The examiner acknowledged the lay statements of record indicating that the Veteran had experienced back pain for the last 50 years, but the examiner remained of the opinion that "orthopedic evaluation has found no evidence of traumatic injury[,] only age related degenerative changes."  See January 2016 supplemental VA medical opinion.

The VA examiner also acknowledged that the Veteran's separation exam showed the diagnosis of "scoliosis, moderate symptomatic."  The examiner explained in his report that scoliosis is not a diagnosis but "a description of the curve of the spine much like lordosis or kyphosis [and] is a congenital defect."  The examiner also stated, "While the veteran may have had a temporary exacerbation (pain), there is no evidence the veterans curvature of the spine (scoliosis) was permanently aggravated beyond its natural course by military service."  Id.  The Board notes that a congenital or developmental defect is not considered a disease or injury for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).

The Veteran believes that his back disability had its onset in service, when he lifted heavy ammunition boxes, and has continued to the present.  See transcript of September 2016 Board hearing.  The Veteran is competent to report the onset and history of his symptoms of back pain experienced through his senses.  See Layno, supra.  The Veteran's spouse has also stated her observation that the Veteran "never had any back problems prior to his time in the service" and that "his back was always bothering him to some degree . . . when he got out of the service."  See September 2015 statement of Veteran's spouse.  .  The Veteran's daughter, who was born the year after the Veteran left service, states that the Veteran has "had trouble with his back my whole life."  See September 2015 statement of the Veteran's daughter.

While the Veteran is competent to report his past and current symptoms of back pain, the Veteran is not competent to associate his currently diagnosed severe degenerative changes of the lumbosacral spine to the back strain noted on the service treatment record of July 1952 or to the soreness that he experienced during service after lifting heavy ammunition boxes, and there are no Jandreau exceptions that apply in this case.  This is not a situation in which a directly observable cause and effect relationship is being reported.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Arthritis of the lumbosacral spine is not a medical issue within the competence of the Veteran as a layperson, he is not reporting a contemporaneous medical diagnosis, and his lay testimony is not describing symptoms at the time that support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran today experiences pain in the same location, the back, as he experienced during service.  The similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert in considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  The causes of degenerative arthritis are not so well-known that a layperson may be expected to know them.  The Board has the discretion to conclude that a disorder at issue is not one within the ordinary experience and knowledge of a layperson.  Recognizing the logical limits of lay competence is consistent with the structure of veterans law, which requires VA to provide an impartial medical expert when the evidence indicates that a disability may be related to some incident of service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

The VA examiner, who by training is competent to offer an opinion as to a nexus between degenerative changes of the lumbosacral spine and military service, concluded upon consideration of the Veteran's entire history that the Veteran's current disability is not related to his in-service back strain.  The Board will not weigh non-competent evidence (the Veteran's assertions as to etiology) against competent evidence (the nexus opinion of the VA examiner) in this case, because non-competent evidence has no probative value.  The opinion of the VA examiner, being based upon a thorough examination of the Veteran and an analysis of the Veteran's relevant history, is given considerable weight in this case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Veteran has not submitted a medical opinion that contradicts the VA examiner's opinion.

The Veteran has been diagnosed with severe degenerative changes of the lumbosacral spine.  Arthritis is listed as a chronic disease in 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2015).  The Board finds that, under the facts of this case, the Veteran's back disability cannot be service-connected on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  The record does not contain competent evidence showing a manifestation of arthritis of the lumbar spine during service or during the one-year presumptive period after the Veteran's separation from service.

Examination of the Veteran's back upon separation from service in 1952 was normal (expect for the congenital defect of "scoliosis"), as reflected on the separation exam of October 1952.  There is no indication in the record that the Veteran had arthritis of the spine until many years after service, and no competent evidence suggests that he had characteristic manifestations of the disease process during service.  See 38 C.F.R. § 3.303(b) (2015).  In addition, arthritis is not "noted" during service.  The earliest notation of arthritis is a private treatment record of November 1998, which noted that the Veteran "has chronic low back pain on a daily basis" and which made an assessment of "severe low back pain probably osteoarthritis."  The identification occurred some 46 years following the Veteran's separation from service.

The Veteran states that he eventually sought medical treatment for his back following service, but has not cited an approximate year or range of years in which his treatment began.  The Veteran's representative acknowledges that the Veteran did not seek medical treatment for his back until years following service.  See transcript of September 2016 Board hearing.  The Veteran's wife states that the Veteran has received medical treatment for his back from "three orthopedic Doctors over a period of years" and that he has "been seeing many family doctors over the years trying to find solutions to his back issues."  See September 2015 statement of the Veteran's wife.  The Veteran's private physician states that he has been treating him for back pain since 2012.  See April 2015 letter of Dr. P. K.  There is an April 2012 diagnosis of "lumbar spondylosis and stenosis LBP."  See April 2012 private treatment record.  The Veteran's wife states that "some of [the Veteran's] Doctors have passed away or retired and no longer have records available."  See September 2015 statement of the Veteran's wife.  

The Veteran reported to his doctor in July 2014 that he had "had greater than 50 years of mechanical back pain."  See July 2014 record of Dr. M. B.  When the Veteran received treatment for his back pain in September 2014, the doctor's report of the history of the present illness notes:  "Back pain since being in the army. Did heavy lifting."  The earlier 1998 medical record diagnosing probable osteoarthritis, however, contains no such references to decades of back pain or an onset during service.  The VA examiner acknowledged the lay statements of record indicating that the Veteran had experienced back pain for the last 50 years, but the examiner remained of the opinion that "orthopedic evaluation has found no evidence of traumatic injury[,] only age related degenerative changes."  See supplemental VA medical opinion of January 2016.

The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence, or both.  See 38 C.F.R. § 3.307(b) (2015).  Here, we are presented with in-service and post-service complaints of pain.  However, arthritis was not noted during service or within one year of separation.  Rather, the complaints were attributed to scoliosis.  Although there is an assertion of continuity, the more probative evidence establishes that the remote finding was age-related and not related to his reports of continuing pain.  The opinion of the medical professional is far more probative and credible than the lay evidence and the evidence attempting to establish a nexus through continuity.

Based on the foregoing, a preponderance of the competent evidence is against finding that the Veteran's degenerative changes of the lumbosacral spine manifested during service or is related to service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); Alemany, supra, at 519.

Service connection for bilateral hearing loss disability

The Veteran seeks service connection for bilateral hearing loss disability.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). The Veteran has high frequency sensorineural hearing loss consistent with noise exposure and presbycusis.  See July 2015 VA examination report.  The Veteran meets the criteria under 38 C.F.R. § 3.385 for a hearing disability in both ears.  Id

The results of the July 2015 audiological examination were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
70
80
LEFT
15
45
70
65
75

The Veteran's speech discrimination scores (Maryland CNC word list) were 96 percent for the right ear and 76 percent for the left ear.

The pre-induction physical examination report of October 1950 and the separation examination report of October 1952 "both informally tested hearing as 15/15 for whispered and spoken voice."  See July 2015 VA examination report.  No hearing complaints are noted in the service treatment records.

The Veteran does not indicate that his claimed disability is the result of combat with the enemy, and the record does not in any event establish hat the Veteran is a combat veteran.  Therefore the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Veteran is competent to state that his ears hurt immediately after the loud sound of artillery during service.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran has credibly testified that he was exposed to the very loud noise of Howitzer guns and that "it would really hurt your ears standing that close to it."  See transcript of September 2016 Board hearing.  The VA examiner acknowledged the Veteran's report of noise exposure from the firing of artillery during service and his report of having "a little hearing difficulty when he left the service."

The VA examiner found, however, that the conceded, in-service noise exposure is not the cause of the Veteran's current hearing loss disability.  It was noted that the Veteran's separation examination of October 1952 was normal for auditory acuity ("15/15").  The examiner found more significance in the following considerations: that the Veteran reported occupational noise exposure working 37 years in manufacturing; that he did not wear hearing protection except for the last 4 to 5 years of his employment; that his hearing was reportedly "not too bad" when he retired from employment 25 years previously; and that, according to the Veteran, his hearing had "noticeably declined in the past 2-3 years."  The examiner also noted that the Veteran did not report any temporary shift in hearing following the exposure during service to weapons' firing that hurt his ears.  On this basis, the VA examiner concluded that it is less than likely the Veteran's hearing loss is related to the service and more likely it is related to his occupational noise exposure and presbycusis.  The Board notes that the absence of documented hearing loss at service separation was not the sole basis for the VA examiner's negative nexus opinion.  See Hensley v. Brown, 5 Vet. App 155 (1993).  The examiner also cited the Veteran's significant occupational noise exposure over decades following service.

The VA examiner did not find a medically sound basis for attributing that the Veterans' current hearing loss disability to any in-service noise exposure.  Upon review of the Veteran's entire history, the examiner attributed the Veteran's hearing loss to post-service, occupational noise exposure and presbycusis.  The July 2015 report of the VA examiner is highly probative evidence of a lack of nexus.  The examiner's conclusion that there are no residuals of the in-service noise exposure is persuasive due to the depth of the examination and the training and knowledge of the examiner in assessing medical disabilities.  There is no contrary medical opinion of record that links the Veteran's current hearing loss to his service.  Although it is conceded, based on the Veteran's competent and credible testimony, that the Veteran's ears hurt during service when exposed to the loud noise of Howitzer guns, the preponderance of the competent evidence is against finding a nexus between that in-service noise exposure and the Veteran's current bilateral hearing loss.

As to chronicity and continuity of symptomatology, service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.  The Board notes that the Veteran contends that he has had a hearing loss disability continually since service.  See transcript of September 2016 Board hearing.  Where a chronic disease listed in 38 C.F.R. § 3.309(a) is shown in service, a continuity of symptomatology is unnecessary.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, neither hearing loss nor sensorineural hearing loss was "noted" during service or within one year of separation.  See 38 C.F.R. § 3.303(b) (2014).  The first postservice medical evidence of hearing loss dates from September 2014, many years after service.  See September 2014 treatment record of Dr. P. K.

The factual basis for proving the existence of a chronic disease may be established by medical evidence, competent lay evidence, or both.  See 38 C.F.R. § 3.307(b) (2015).  Although the Veteran is competent to report his ear pain and hearing loss during service, the Board does not find him to be credible in his assertion of hearing loss symptoms continually since service.  The Veteran scored 15 out of 15 on his hearing test taken as part of his separation examination.  Furthermore, the first postservice medical evidence of hearing loss dates from September 2014, many years after service.  See September 2014 treatment record of Dr. P. K.  While the Veteran states that his work for years running a machine that cut sheets of metal with the running of electric motors "wasn't anything that was real loud," the fact that he wore hearing protection for the last four to five years of his employment suggests that the noise level on the job was considered at least potentially harmful.  See transcript of September 2016 Board hearing.  The Board bases its credibility determination on an evaluation of all the evidence of record and concludes that the Veteran's testimony is at odds with the otherwise consistent picture painted by the other evidence.  Such a determination is within the discretion of the Board as fact-finder.

The Veteran's spouse, while attesting to the Veteran's back complaints over the years, makes no mention of hearing loss symptoms in her filed statement.  See September 2015 statement of Veteran's spouse.  The Veteran's daughter states that she was born in 1953 and that she remembers "as a child my dad having trouble hearing and my mother telling me it was because he damaged his hearing in the army."  As the Veteran left service in 1952, his daughter could not have noticed at her very young age any hearing symptoms of the Veteran immediately upon leaving service.    See September 2015 statement of the Veteran's daughter.

Based on a review of the evidence, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Because a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

The application to reopen the claim of entitlement to service connection for a low back disability, to include wearing a back brace, is granted.

Entitlement to service connection for low back disability, to include wearing a back brace, is denied.

Entitlement to service connection for hearing loss disability is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


